DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 12/20/2021, with respect to claim 1 and corresponding claims 5, 9, 13, 17, and 19 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1, 5, 9, 13, 17, and 19 has been withdrawn.

Claim Objections
Claims 1, 5, 9, 13, 17, and 19 are objected to because of the following informalities:
	Regarding claim 1:
	Claim 1 recites the limitation "the total number of information bits of all UCI corresponding to the downlink component carrier set" in lines 17-18.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to "a total number of information bits of all UCI corresponding to the downlink component carrier set".
Claim 1 also recites the limitation “the total number of layers” in line 20.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a total number of layers”.
the number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols” in lines 24-25.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols”.
Claim 1 also recites the limitation “the offset” in line 26.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “an offset”.
	Claim 1 also recites the limitation “the data Modulation and Coding Scheme (MSC)” in lines 26-27.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a data Modulation and Coding Scheme (MSC)”.
	Regarding claim 5:
	Claim 5 recites the limitation "the total number of information bits of all UCI corresponding to the downlink component carrier set" in lines 15-16.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to "a total number of information bits of all UCI corresponding to the downlink component carrier set".
Claim 5 also recites the limitation “the total number of layers” in line 18.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a total number of layers”.
Claim 5 also recites the limitation “the number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols” in lines 22-23.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols”.
the offset” in line 24.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “an offset”.
	Claim 5 also recites the limitation “the data Modulation and Coding Scheme (MSC)” in lines 24-25.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a data Modulation and Coding Scheme (MSC)”.
	Regarding claim 9:
	Claim 9 recites the limitation "the total number of information bits of all UCI corresponding to the downlink component carrier set" in lines 19-20.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to "a total number of information bits of all UCI corresponding to the downlink component carrier set".
Claim 9 also recites the limitation “the total number of layers” in line 22.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a total number of layers”.
Claim 9 also recites the limitation “the number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols” in lines 26-27.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols”.
Claim 9 also recites the limitation “the offset” in line 28.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “an offset”.
	Claim 9 also recites the limitation “the data Modulation and Coding Scheme (MSC)” in lines 28-29.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a data Modulation and Coding Scheme (MSC)”.
	Regarding claim 13:
	Claim 13 recites the limitation "the total number of information bits of all UCI corresponding to the downlink component carrier set" in lines 16-17.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to "a total number of information bits of all UCI corresponding to the downlink component carrier set".
Claim 13 also recites the limitation “the total number of layers” in line 19.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a total number of layers”.
Claim 13 also recites the limitation “the number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols” in lines 23-24.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols”.
Claim 13 also recites the limitation “the offset” in line 25.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “an offset”.
	Claim 13 also recites the limitation “the data Modulation and Coding Scheme (MSC)” in lines 25-26.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a data Modulation and Coding Scheme (MSC)”.
	Regarding claim 17:
	Claim 17 recites the limitation "the total number of information bits of all UCI corresponding to the downlink component carrier set" in lines 19-20.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to "a total 
Claim 17 also recites the limitation “the total number of layers” in line 22.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a total number of layers”.
Claim 17 also recites the limitation “the number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols” in lines 26-27.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols”.
Claim 17 also recites the limitation “the offset” in line 28.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “an offset”.
	Claim 17 also recites the limitation “the data Modulation and Coding Scheme (MSC)” in lines 28-29.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a data Modulation and Coding Scheme (MSC)”.
	Regarding claim 19:
	Claim 19 recites the limitation "the total number of information bits of all UCI corresponding to the downlink component carrier set" in lines 16-17.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to "a total number of information bits of all UCI corresponding to the downlink component carrier set".
Claim 19 also recites the limitation “the total number of layers” in line 19.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a total number of layers”.
the number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols” in lines 23-24.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a number of Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols”.
Claim 19 also recites the limitation “the offset” in line 25.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “an offset”.
	Claim 19 also recites the limitation “the data Modulation and Coding Scheme (MSC)” in lines 25-26.  Since this is the first instance of this limitation, Applicant is advised to revise the limitation to “a data Modulation and Coding Scheme (MSC)”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 9, 13, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1:  the limitation “the total number is equal to or larger than 2” in lines 18-19.  It is not clear if the limitation of “the total number” refers to the prior limitation of “the total number of information bits”, or an aggregation of the prior limitations of “a quantity of modulation symbols”, “a quantity of bits”, and “the total 
	Regarding claim 5:  the limitation “the total number is equal to or larger than 2” in lines 19-20.  It is not clear if the limitation of “the total number” refers to the prior limitation of “the total number of information bits”, or an aggregation of the prior limitations of “a quantity of modulation symbols”, “a quantity of bits”, and “the total number of information bits”.  Applicant is advised to revise the limitation in order to have proper antecedence in the claim.
	Regarding claim 9:  the limitation “the total number is equal to or larger than 2” in lines 20-21 .  It is not clear if the limitation of “the total number” refers to the prior limitation of “the total number of information bits”, or an aggregation of the prior limitations of “a quantity of modulation symbols”, “a quantity of bits”, and “the total number of information bits”.  Applicant is advised to revise the limitation in order to have proper antecedence in the claim.
	Regarding claim 13:  the limitation “the total number is equal to or larger than 2” in lines 17-18 .  It is not clear if the limitation of “the total number” refers to the prior limitation of “the total number of information bits”, or an aggregation of the prior limitations of “a quantity of modulation symbols”, “a quantity of bits”, and “the total number of information bits”.  Applicant is advised to revise the limitation in order to have proper antecedence in the claim.
	Regarding claim 17:  the limitation “the total number is equal to or larger than 2” in lines 20-21 .  It is not clear if the limitation of “the total number” refers to the prior limitation of “the total number of information bits”, or an aggregation of the prior 
	Regarding claim 19:  the limitation “the total number is equal to or larger than 2” in lines 17-18 .  It is not clear if the limitation of “the total number” refers to the prior limitation of “the total number of information bits”, or an aggregation of the prior limitations of “a quantity of modulation symbols”, “a quantity of bits”, and “the total number of information bits”.  Applicant is advised to revise the limitation in order to have proper antecedence in the claim.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Noh et al. (US 2012/0307779 A1) discloses a data transmission method and device in wireless communication system.
	Heo et al. (US 2014/0369298 A1) discloses a method and apparatus for transmitting uplink control information in multi-carrier wireless communication system.
	Heo et al. (US 2011/0268045 A1) discloses a system and method for uplink control information transmission in carrier aggregation.
	Chen et al. (US 2015/0312934 A1) discloses ACK/NACK transmission for multi-carrier operation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413